Citation Nr: 1616933	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-11 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 


FINDING OF FACT


The Veteran's current right ankle disorder cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ankle disorder have been met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for residuals of a right ankle injury that he incurred while playing basketball in service.  He testified at a hearing before the Board in March 2016, that he had experienced pain and discomfort in his right ankle since the in-service injury, but that he ignored that pain until he developed sciatica in 2009, which aggravated the pain in his right ankle to the point that he had to begin formally seeking treatment for it. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's entrance examination and report of medical history are negative for any indication related to a right ankle disorder.  The Veteran's service treatment records beyond these records that were prepared upon his entrance into service are not available for review.  The claims file contains letters from the National Personnel Records Center, the VA Records Management Center, and the Department of Navy Personnel Management Support Branch, dated in June 2008, August 2008, and September 2009, respectively, all of which detail unsuccessful attempts to locate the Veteran's service treatment records for his period of service, to include any documentation of a right ankle injury in service. 

In the absence of service treatment records to support a claim of service connection, VA has a duty to consider alternative forms of evidence from a veteran in support of his or her claim.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  To that end, the Veteran has submitted several lay statements from fellow service members who attest to the fact that they were stationed at the same base as the Veteran or knew him personally while in service and witnessed him with a cast on his right foot.  In addition, the Veteran has submitted statements from D. C. and C. C., both of whom are civilians who knew the Veteran following service and stated that he complained of right ankle pain and discomfort which he attributed to a right ankle injury in service.  Perhaps most importantly, the Veteran has submitted statements from D. T. and L. B., both of whom are fellow servicemembers that were stationed with the Veteran and who stated that they actually witnessed the Veteran injure his ankle while playing basketball. 

The Veteran also testified at the March 2016 hearing before the Board that he injured his right ankle when he was stationed at Camp Hansen in Okinawa, Japan, at some point in either 1977 or 1978.  Specifically, he explained that rather than do the normally scheduled physical training, his master sergeant told him and his coworkers to work out on their own at the base gym.  It was there that he contended he was playing basketball when he landed on his ankle improperly and injured it.  He was taken to the base hospital where the ankle ligaments were operated on and his ankle was put in a cast.  He was on light duty for the few months that he had the cast on, but he asserts that he still had ankle pain even after the cast was removed and that the pain has remained constant following service.  However, it was only when he began experiencing back pain, diagnosed in 2009 as sciatica, that he testified he sought treatment for his right ankle pain, despite the fact that the pain had continued for the entire period from separation to the 2009 sciatica diagnosis.  

The Veteran has consistently maintained that he injured his ankle playing basketball when he was stationed at Camp Hensen during service.  His description of the circumstances of the injury and the fact that his right foot was placed in a cast is corroborated by numerous lay statements from individuals who personally knew him at the time of the injury and following his separation from service.  Moreover, there is no conflicting evidence in the claims file.  The Board finds these statements as competent and credible evidence as to a right ankle injury in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran was afforded an x-ray examination of his right ankle in October 2008.  The examination revealed evidence of old injuries of the distal fibula and medial malleolus, a small osteochondral injury of the lateral talar dome, and a large osteophyte off of the anterior talus, which likely impinged upon the anterior tibia with dorsal flexion.  There was no evidence of a fracture or muscle tear.  

In a June 2009 VA outpatient progress record, the examiner noted that he had been treating the Veteran for an osteochondral lesion of the talus of the right foot and early right foot arthrosis.  The Veteran reported a right ankle injury while playing basketball in service at Camp Hansen in 1978.  The examiner stated that the injury disrupted the ligaments in the Veteran's left ankle, causing him to develop early arthrosis of the right ankle.  The examiner then opined that the Veteran's current orthopedic condition "more likely than not" was directly caused by his injury at Camp Hansen while in service.  Furthermore, the examiner stated that the Veteran had other orthopedic ailments which are exacerbated by the right ankle problem. 

In a June 2009 private orthopedic consultation report, a H. J., M.D., found that the Veteran's medical record, including those service treatment records that were available, established that the Veteran's ankle condition started with his 1978 injury and had continued through to the date of the orthopedic examination.  Dr. J. also found that the Veteran sustained a permanent impairment of the right ankle.  Dr. J. concluded by opining that it was "more likely than not" that the Veteran's current traumatic arthritis of the right ankle was caused by events that occurred during his military service. 

The Veteran was afforded a VA examination in January 2011 to evaluate whether his current right ankle disorder is related to the in-service injury.  The January 2011 examiner carried out a physical examination, including an x-ray examination, as well as interviewed the Veteran and reviewed the claims file.  The x-ray examination revealed post-traumatic arthritic changes of the tibiotalar joint resultant from a talar fracture, as well as an old fracture of the medial malleolus.  After reviewing the evidence, the examiner provided a diagnosis of right ankle degenerative joint disease.  The examiner then opined that that the degenerative joint disease could "most likely" be caused from a talar dome defect caused in 1978 that went undiagnosed until 2008/2010.  In support thereof, the examiner noted that the osteochondral defect was the result of a traumatic event and that the in-service injury related by the Veteran fulfills that description.  The examiner also highlighted the fact that this type of injury is difficult to observe without the use of modern day radiographic equipment that was not available when the Veteran asserted he was injured while in service. 

After reviewing the evidence of record, the Board concludes that the Veteran's current right ankle disorder, diagnosed variously as either traumatic arthritis or degenerative joint disease, cannot be reasonably disassociated from his active duty service.  In making this determination, the Board finds that the statements provided by the Veteran as well as the buddy statements he submitted regarding his in-service injury and the fact that his pain and discomfort symptoms have continued since service are competent and credible evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  Moreover, the Board finds that the positive opinions provided by both the private doctors and the VA examiner are highly probative evidence of the issue of whether the Veteran's current right ankle disorder is related to his in-service injury, as each opinion was based on a thorough review of the claims file and a physical examination.  Each opinion was also supported with a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (holding that a medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).    

Accordingly, service connection for a right ankle disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a right ankle injury is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


